PER CURIAM.
Miami Elevator Company appeals from a non-final order granting Winewood Park Limited Partnership’s, (Winewood) motion to transfer venue in this breach of contract action. We conclude that the contract’s venue selection clause, wherein Winewood agreed to venue for “any proceeding or lawsuit ... in Dade County ... or in any other county of Miami Elevator Company’s choice,” is clear and dispositive of the venue issue under consideration. Miami Elevator Company’s decision to file suit in Dade County was within its rights, as per the terms of the contract. See Producers Supply v. Harz, 149 Fla. 594, 6 So.2d 375 (1942); Hallmark Indus., Inc. v. Scarborough Chems., Inc., 409 So.2d 216 (Fla. 4th DCA 1982); Honea v. Walker Chem. & Exterminating Co., Inc., 393 So.2d 1210 (Fla. 5th DCA 1981).
We reverse the lower court’s order and remand for further proceedings.